Citation Nr: 9907750	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  97-30 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder and, if so, whether all the 
evidence both old and new warrants the grant of service 
connection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1980 to 
November 1981.

The St. Petersburg, Florida, Department of Veterans Affairs 
(VA), Regional Office (RO), previously denied service 
connection for a mental disorder by rating decision issued in 
February 1988.  A letter dated March 21, 1988 notified her of 
the denial.  She did not appeal that decision within one year 
of this notification.  The February 1988 rating decision 
therefore became final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.302 (1998).

The veteran's attempts to reopen her claim for service 
connection for a psychiatric disorder were repeatedly denied 
by the RO, in subsequent rating decisions, including a July 
1989 rating decision and a November 1989 rating decision.  
The RO denied reopening her claim on the grounds that new and 
material evidence had not been submitted.  The RO also denied 
entitlement to service connection for a psychiatric disorder 
based on aggravation of a preexisting psychiatric disorder by 
a rating decision dated in August 1990.  The veteran did not 
appeal these decisions.  The veteran's continued attempts to 
reopen her claim for service connection for a psychiatric 
disorder were repeatedly denied, including a February 1993 
rating decision, which the veteran filed a "notice of 
disagreement" with in March 1993, but failed to perfect the 
appeal following the RO's issuance of a statement of the 
case.  The RO also issued a rating decision in April 1993, 
which again denied a reopening of the same claim, which was 
not appealed.     

This matter now comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 1997 rating decision of the 
RO, which found that new and material evidence had not been 
presented to reopen the veteran's claim for service 
connection for a mental disorder, to include psychosis.




FINDINGS OF FACT


1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Service connection for a psychiatric disorder, was 
originally denied by the RO in a rating decision dated in 
February 1988.

3.  It was held that the veteran suffered from a personality 
disorder rather than a psychiatric disorder.  

4.  The most recent prior final rating decision, which denied 
service connection for an acquired psychiatric disorder, was 
dated in April 1993.

5.  Evidence received since April 1993, when viewed in the 
context of all the evidence shows that the veteran may 
possibly suffer from a psychiatric disorder dating back to 
service or within one year of discharge.  


CONCLUSION OF LAW


Evidence received subsequent to the most recent unappealed 
rating decision of April 1993, which denied entitlement to 
service connection for an acquired psychiatric disorder is 
new and material; thus the claim is reopened and must be 
considered on the basis of all the evidence of record, both 
new and old.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. §§ 3.104, 3.156(a), (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records previously before the RO included the 
entrance examination from March 1980, which revealed normal 
psychiatric findings, although a notation that the veteran 
becomes "nervous" under extreme conditions was noted.  
Service medical records revealed that the veteran was seen in 
February 1981 for abdominal pain, viewed as psychosomatic in 
origin, and a questionable personality disorder was noted.  
In March 1981, the psychiatrist assessed that the veteran was 
uncooperative and felt that she had no mental illness and was 
fit for duty.  Around May 1981, she underwent a medical board 
evaluation for further investigation of possible psychiatric 
problems.  She was noted to be "simple" in thought and 
described as "autistic" in presentation, but despite these 
findings, there was no evidence of thought disorder noted in 
the medical board evaluation.  She did threaten to jump from 
a window if the hospital did not grant her wishes (to remain 
on active duty), but indicated that she probably wouldn't 
harm herself due to fear of getting in trouble with her 
command.  She was not viewed as a suicide risk.  After a 
period of observation and review, the medical board 
determined her to have a pre-existing personality disorder of 
such severity that it precluded further useful military 
service.  The final diagnosis was immature personality 
disorder, existing prior to service, and not aggravated by 
service.  

Private treatment notes from December 1987, previously 
considered by the RO revealed treatment in a psychiatric 
hospital following an apparent overdose attempt.  She claimed 
to have been depressed for approximately six years.  She also 
alleged having been sexually assaulted while inservice, and 
claimed that this resulted in pregnancy.  She was diagnosed 
with major depression, recurrent.  Her suicide potential was 
tested repeatedly, with one apparently valid test showing a 
severe risk for suicide, and another test a few days later 
also showing a severe risk, but deemed invalid due to 
inconsistencies.

VA hospital records dated from February through March 1988, 
previously considered by the RO, revealed that she was 
readmitted as a transfer from the private hospital, with 
continued suicidal ideations, but no psychotic signs or 
symptoms noted on admission.  She adjusted well upon 
admission and soon stopped having suicidal thoughts.  She had 
initially admitted the need to remain on voluntary treatment, 
but soon eloped from the ward, then was returned, whereupon 
she behaved more impulsively in an adolescent passive-
aggressive manner.  She was noted to have difficulty making 
decisions and sought others to make them for her, but then 
would react in an antagonistic manner when this was done.  
She was able to demonstrate control of her behavior when she 
was seeking something for her benefit, but otherwise was 
regarded as immature and underdeveloped in interactions with 
other people.  No specific psychiatric diagnosis was rendered 
in these VA hospital discharge notes from February 1988 to 
March 1988.  Outpatient treatment notes from March 1988 
through July 1988 included mental health clinic group therapy 
treatment for complaints including suicidal ideation.  The 
mental health clinic diagnosed her with borderline 
personality disorder in March 1988 and again in May 1988.  
This diagnosis was noted in a June 1988 treatment note for 
ear nose and throat consultation.  

Other medical records previously considered by the RO, 
included VA hospital and outpatient treatment records from 
1989 through 1993.  She was hospitalized from October 1989 
through November 1989, with complaints of feeling depressed, 
and another suicide attempt by overdosing.  She was noted to 
be going through a divorce at the time.  Her discharge 
diagnoses in November 1989 included adjustment disorder with 
depressed mood, secondary to impending divorce and borderline 
personality disorder.  In February 1990 she was noted to have 
custody problems and was becoming more depressed because of 
this.  She was diagnosed with borderline personality in 
February 1990, but was assessed as a high risk for overdose.  
In April 1990 she was hospitalized again with complaints of 
depression and vague suicidal threats, but the discharge 
diagnoses diagnosed borderline personality and passive 
aggressive personality.  In November 1990, she was again 
diagnosed with borderline personality disorder.  

In March 1991, conflicting diagnoses were rendered.  A 
referral note, dated in March 1991, diagnosed the veteran 
with major depression and ordered psychiatric treatment.  A 
VA psychiatric hospital report from March 1991 revealed 
treatment for evaluation of suicidal thoughts, stabilization 
and treatment of depression and repeated self-defeating 
behaviors.  Upon evaluation, her behavior and symptoms were 
viewed as secondary to borderline personality disorder.  The 
primary and principal diagnosis responsible for admission and 
hospitalization was regarded as borderline personality with 
depressive traits.  An August 1991 treatment note diagnosed 
psychogenic pain and depression.  In July 1992 she was noted 
to have suicidal thoughts and was diagnosed with postpartum 
depression.  The record revealed she had given birth in May 
of 1992.  She was hospitalized in September 1992 for 
complaints of depression worsening, and was noted to have 
somatic complaints without acute medical problems.  She was 
discharged within the month in an improved condition, with no 
episodic depression, and no self-abusive behavior.  The 
diagnoses rendered in September 1992 included adjustment 
disorder with mixed emotions; borderline personality disorder 
and passive aggressive personality disorder.  Additional VA 
treatment notes dated in October 1992 indicated that the 
veteran was taking Zoloft and Buspar for depression and 
anxiety, respectively. 

Evidence submitted, since the most recent prior final 
decision of April 1993, include private clinical records from 
1992 through 1993 which appear to have been received by the 
RO in September 1996.  These records indicate that the 
veteran was hospitalized privately in August 1992 because of 
recurrent severe depression associated with suicidal 
ideation.  She was also noted to have a severe personality 
disorder, which caused problems the first few days of 
hospitalization.  The discharge diagnoses of August 1992 
included major depressive disorder and borderline personality 
disorder.  In December 1993, she was again hospitalized in 
the private psychiatric hospital for complaints of depression 
and stress secondary to conflicts with an abusive boyfriend 
and parents.  She was not exhibiting suicidal or homicidal 
thoughts during this stay.  The discharge diagnoses rendered 
included bipolar disorder, depressed type; alcohol abuse, 
episodic and borderline personality disorder.  

A letter sent to the RO in September 1996 from a private 
clinic, alleged by the veteran  to have treated her for 
psychiatric problems within one year of discharge from active 
duty, indicated that the veteran's medical records from 1975 
to 1987 were purged, to include the period of time within one 
year of discharge. 

Additionally, received since the most recent prior final 
decision is a lay statement from the veteran's mother 
indicating that she knew the veteran to be hospitalized at a 
Horizon Hospital from December 1981 to January 1982 for 
psychological problems.  

As noted above, the RO's April 1993 denial of service 
connection was not appealed by the veteran within one year of 
receiving notification on May 12, 1993.  The prior rating 
decision of April 1993 is final and may not be reopened, in 
the absence of new and material evidence.  38 U.S.C.A. §§ 
5108, 7105;  38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a) 
(1998); Manio v. Derwinski, 1 Vet. App. 140 (1991). 

The question now presented is whether new and material 
evidence has been submitted, since the prior adverse decision 
of April 1993, to permit reopening of the claim.  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1998).  
It is significant, for the outcome portion of this case, that 
the presumption of credibility attaches to evidence submitted 
for purposes of reopening a claim.  Justus v. Principi, 3 
Vet. App. 510 (1992).

In determining which evidence is to be considered as newly 
presented for purposes of deciding whether to reopen a claim, 
in Evans v. Brown, 9 Vet. App. 273 (1996), the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) explained that to reopen a 
previously and finally disallowed claim (whether decided by 
the Board or an RO), there must be new and material evidence 
presented or secured since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  

The United States Court of Appeals for the Federal Circuit 
(Federal) Circuit has also recently set forth new guidance 
regarding the adjudication of claims for service connection 
based on the submission of "new and material evidence."  In 
the case of Hodge v. West, 155 F.3rd 1356 (1998), the Federal 
Circuit held that in Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991), the Court impermissibly ignored the definition of 
"material evidence" adopted by VA under 38 C.F.R. 
§ 3.156(a) as a reasonable interpretation of an otherwise 
ambiguous statutory term (found under 38 U.S.C. § 5108) and, 
without sufficient justification or explanation, rewrote the 
statute to incorporate the definition of materiality from an 
altogether different government benefits scheme.  Pursuant to 
the holding in Hodge, the legal hurdle adopted in Colvin that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.  Thus, the legal 
standard that remains valid, 38 C.F.R. § 3.156(a), requires 
that in order for new evidence to be material, it must be 
"so significant that it must be considered in order to 
fairly decide the merits of the claim."

Upon review of the evidence, the Board finds that new and 
material evidence has been submitted to reopen a claim for 
service connection for an acquired psychiatric disorder.  
Specifically, the evidence submitted after the prior decision 
of April 1993 suggests that the veteran received treatment in 
a private hospital in August 1992 for symptoms, that were 
diagnosed as including major depressive disorder which may 
have been due to a psychiatric illness, in addition to a 
personality disorder.  The evidence also suggests the 
possible diagnosis of bipolar disorder in addition to the 
personality disorder as noted in the December 1993 discharge 
diagnosis.  The lay statement from the veteran's mother also 
suggests that the veteran was possibly hospitalized at a 
mental health treatment facility within one year of 
discharge, possibly for symptoms of psychiatric illness.  To 
the extent that these records, submitted after the prior 
final denial, suggest that the veteran's complaints may have 
been the result of an acquired psychiatric disorder rather 
than strictly a personality disorder, this new evidence can 
be said to bear directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant, that it must be 
considered in order to fairly decide the merits of the claim.

Accordingly, as new and material evidence has been presented, 
the veteran's claim for service connection for an acquired 
psychiatric disorder is reopened and must be considered in 
light of all the evidence, both old and new, with evaluation 
of the probative value of the evidence.  However, in view of 
the reopening of the claim for service connection for an 
acquired psychiatric disorder, this issue is further 
addressed in the REMAND section of this decision.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder is reopened, and to this extent the appeal is 
granted.


REMAND

Having reopened the claim for service connection for an 
acquired psychiatric disorder, de novo review of all the 
evidence is indicated.  In order so as to not prejudice the 
appellant's claim, initial review by the RO is indicated.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1998).  This duty to assist 
involves obtaining relevant medical reports and examinations 
where indicated by the facts and circumstances of the 
individual case.  See Abernathy v. Principi, 3 Vet. App. 461 
(1992); Roberts v. Derwinski, 2 Vet. App. 387 (1992); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

The veteran contends that she is entitled to service 
connection for an acquired psychiatric disorder.  She 
specifically alleges that she was misdiagnosed with a 
personality disorder.  

Service medical records revealed complaints of nervousness 
during active duty.  He was diagnosed with immature 
personality disorder by a medical board examination dated in 
May 1981.

VA and private medical records reflect treatment for 
psychiatric complaints including repeated episodes of 
suicidal ideation and actions.  These records reveal 
differential diagnoses including borderline personality 
disorder, passive aggressive personality disorder; recurrent 
major depression and bipolar disorder.  Although the veteran 
underwent VA examinations to determine the extent of an ear 
disorder, the record does not reveal the veteran to have 
undergone an in-depth psychiatric evaluation for compensation 
purposes.

In view of the foregoing, the Board finds that further 
development is warranted, in light of the continued questions 
as to the appropriate diagnosis for the veteran's claimed 
psychiatric problems.  Furthermore, clarification is needed 
regarding whether the veteran is currently suffering from an 
acquired psychiatric disorder, and if so, whether it is 
related to the psychiatric complaints noted in the service 
medical records.

Accordingly, further appellate consideration will be deferred 
and this matter is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any and all medical care 
providers who treated the veteran for any 
psychiatric disorder, not already 
associated with the claims file.  After 
securing the necessary release, the RO 
should obtain these records.  All pieces 
of correspondence, as well as any medical 
or treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
her representative should be provided 
with information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998).

2.  The RO should arrange for the veteran 
to be accorded an examination by a board 
of two VA psychiatrists to determine the 
diagnosis of all psychiatric disorders 
that are present.  All indicated tests 
should be accomplished and all clinical 
findings and subjective complaints should 
be reported in detail.  The claims folder 
should be provided to the examiner prior 
to the examination.  In conducting the 
examination, the examiner should 
specifically describe any objective 
findings and subjective complaints.  The 
examiner should express an opinion as to 
any relationship between the present 
mental disorder (if found) and her mental 
pathology described in her service 
medical records.  The examiner should 
present all findings and opinions and the 
reasons therefor, in a clear, 
comprehensive and legible manner on the 
examination report.  Specifically, the 
examiner is requested to express an 
opinion as to the following questions:

(a) Does the veteran have any current 
mental disability?

(b) If so, is her mental disability the 
result a mental disorder not classified 
as a congenital defect, such as a 
personality disorder or a mental 
deficiency?

(c) If her mental disability is the 
result of a psychiatric disorder not 
classified as a congenital defect, does 
the record reflect that this current 
disability first became manifest during 
the dates of service between August 1980 
and November 1981, or within one year of 
the date of her discharge on November 6, 
1981 or does the record reflect that her 
disability resulted from an aggravation 
of an underlying defect while in the 
service?

3.  After the above development has been 
completed, the RO should readjudicate the 
veteran's claim for entitlement to 
service connection for an acquired 
psychiatric disorder.  If the action is 
adverse to the veteran, she and her 
representative should be furnished a 
supplemental statement of the case which 
summarizes the pertinent evidence, fully 
cites the applicable legal provisions and 
reflects detailed reasons and bases for 
the decision reached.  

Thereafter, the veteran and her representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until she receives further notice. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals


 

- 10 -




- 12 -


